Gardner, P. J.
The accused was charged with a misdemeanor and convicted in the City Court of Savannah, on an accusation (omitting the formal parts) as follows: “In that she did engage in prostitution in that certain house, at 420 West Bryan Street, Savannah, Georgia.” The jury returned a verdict of guilty. A motion for new trial was filed on the general grounds only, and was overruled. The judgment overruling this ground is assigned as error. This accusation was tried in connection with Smith v. State, ante. The evidence is somewhat lengthy and obscene. We see no good purpose to be achieved in detailing it here. It involves a number of service men from Hunter Air Force Base near Savannah. The evidence shows that, in connection with this transaction, one Eunice Smith was charged with maintaining a lewd house at said place, 420 West Bryan Street, Savannah, and that the defendant, Nancy Bradley, in the instant case, was one of the inmates of the alleged lewd house conducted by Eunice Smith. The trial judge, in the exercise of his good discretion, approved the verdict. There is no attack on the charge.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.